Title: From George Washington to Joseph Trumbull, 21 October 1776
From: Washington, George
To: Trumbull, Joseph



Dear Sir
White plains 21st Octr 1776.

I wrote you yesterday expressive of my apprehensions on Acct of Provision’s for this Army—I came to this place just now in order to enquire further into the state of this Article, and to look a little into the Situation, and nature of the Country—I have no reason either from Information, or observation, to alter my opinion of yesterday; & therefore, again & again entreat your every exertion to supply these Troops in time with Flour and Beef for present use—to do this much Land Carriage will become unavoidable, of course no time lost to provide a Number of Teams—Besides the Supplies necessary for immediate use, it is absolutely necessary for Magazines to be laid up in secure places removed from the Water in Connecticut, and at such others as were mention’d in my last & Circumstances may direct.
The Enemy mean (from prest appearances) either to get round us, or to Coast it along upon the Sound in order to destroy our Provisions and Stores—to prevent the first I am extending my line along as they do—to guard as much as possible against the Second, I have ordered the Officers in their several departments to remove as fast as possible all Continental property from the Water; but the want of Teams is a most dreadful misfortune—I shall only add, that as soon as you can put matters into a proper train in the Country, your presence at Camp will be much wanted—and that I am Dr Sir Yr Most Obedt Hble Servt

Go: Washington

